 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Elvira Ordaz
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
10
11   ELVIRA ORDAZ,                          )       CASE NO. CV-18-03365-PLA
                                            )
12                                          )
           Plaintiff,                       )       [PROPOSED] ORDER
13                                          )       AWARDING ATTORNEY’S
               v.                           )       FEES AND COSTS PURSUANT
14                                          )       TO THE EQUAL ACCESS TO
                                            )       JUSTICE ACT, 28 U.S.C.
15 NANCY A. BERRYHILL,                      )       § 2412(d)
   Acting Commissioner of Social            )
16 Security,                                )
                                            )
17                                          )
                    Defendant.              )
18                                          )
19
         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
21
     Justice Act in the amount of ONE-THOUSAND EIGHT-HUNDRED FORTY-
22
     SEVEN DOLLARS and 18 CENTS ($1,847.18), as authorized by 28 U.S.C. §
23
     2412(d), and no costs subject to the terms of the Stipulation.
24
     Dated: December 11, 2018
25
                                           /s/ - Paul L. Abrams
                                 __________________________________________
26                               UNITED STATES MAGISTRATE JUDGE
27
28

                                                1
